Case 2:19-cr-00145-JAK Document 66 Filed 03/20/19 Page1of1 Page ID #:160

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

United States of America CASE NUMBER
wy ALTER 2:19 -cr-00145-jak
V.
Cai et al
DESIGNATION AND APPEARANCE OF COUNSEL
DEFENDANT(S).
DESIGNATION OF COUNSEL
I, the undersigned defendant in the above-numbered case, hereby designate and appoint
Phu Do Nguyen , Esquire, as my attorney to appear for
me throughout all proceedings in this case.
a) Fo
we o 3 2 ft —_—

3/20/2019 Quang Cao/ = LD se
Date Defendant's Signature

Garden Grove, CA
City and State

 

 

APPEARANCE OF COUNSEL

[, Phu Do Nguyen Attorney at law duly admitted to

practice before the United States District Court for the Central District of California, hereby consent to my designation and
appointment as counsel for the above-named defendant. The Clerk is therefore requested to enter my appearance as

defendant's counsel.

Receipt is hereby acknowledged of a copy of the nm afin ise ee
: 7

 

 

 

 

3/20/2019
Date Attoy, ie *y’s Signature
ff
iy
187966 10541 Garden Grove Blvd.
California State Bar Number Street Address

Garden Grove, CA 92843
City, State, Zip Code

7145901700 714 590 7869

Telephone Number Fax Number

dophu@dpatlaw.com
E-mail Address

 

CR-14 (01/07) DESIGNATION AND APPEARANCE OF COUNSEL
